Title: To Thomas Jefferson from James Monroe, 29 March 1791
From: Monroe, James
To: Jefferson, Thomas


Charlottesville, 29 Mch. 1791. When he left for Philadelphia last November he sought to place his brother “in a quiet good family and where he might pursue his studies to the best advantage.” From general opinion of his friends he engaged lodgings for him with James Kerr, the more so because Monroe “had render’d him services, and had a claim to his attention.” But to his astonishment he learned yesterday that his brother was married to Kerr’s daughter. “I was informed … [t]hat by his managment the young man had been artfully kept from the society of any of my friends, and contrary to his own wishes, who urged the impropriety of it, had been precipitated into it before my return; although it was well known I should certainly be in by this time. As I have had the care of this youth since I have been able to take care of myself, have expended much money in the previous part of his education, and hoped whatever might be the indiscretions of his early life to make him at more mature age useful to himself and to others, and particularly if any accident should bereave my family of my support, to make him a parent to them as I have been to him, believe me this has been the most heartfelt and afflicting stroke I have ever felt. If his education had been complete and himself establish’d in life, able to take care of a family, to me it would have been a matter of indifference with whom he connected himself. But being yet a minor and quite unfinish’d in these respects the injury appears to be almost without remedy. It is likewise surprizing, considering … his minority, as that his guardianship was intrusted to me, who was daily expected, that the license was granted or that the clergiman Mr. Maury married him. However such have been the facts.”—He heard on arriving yesterday that Mr. and Mrs. Randolph were well. He sets out in morning for Staunton court. Journey in was “slow and tedious beyond our expectation. Mrs. M. and child are at Fredbg. The latter by her indisposition detained us almost a week at Bal: I am dear Sir very affectionately yr friend & servant, Jas Monroe.”
